74604: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-07837: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74604


Short Caption:CLARK CTY. OFFICE OF THE CORONER/MED. EXAM'R VS. LAS VEGAS REVIEW JOURNAL C/W 75095Court:Supreme Court


Consolidated:74604*, 75095Related Case(s):75095, 76436, 82229, 82908


Lower Court Case(s):Clark Co. - Eighth Judicial District - A758501Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/07/2017 / Kunin, IsraelSP Status:Completed


Oral Argument:10/07/2019 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:10/07/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeThe Reporters Committee for Freedom of the PressKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Caitlin Veronica Vogus
							(Former)
						


AppellantClark County Office of the Coroner/Medical ExaminerCraig R. Anderson
							(Marquis Aurbach Coffing)
						Micah S. Echols
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						Laura C. Rehfeldt
							(Clark County District Attorney/Civil Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentLas Vegas Review-JournalMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(McLetchie Law)
						





Docket Entries


DateTypeDescriptionPending?Document


12/06/2017Filing FeeAppeal Filing Fee Waived.  State/County/Municipality.


12/06/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-41988




12/06/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-41991




12/07/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin.17-42188




12/15/2017MotionFiled Respondent's Motion to Expedite Appeal.17-43484




12/21/2017Notice/IncomingFiled Amended Certificate of Service (Respondent's Motion to Expedite Appeal served on Settlement Judge).17-44072




12/22/2017MotionFiled Appellant's Opposition to Motion to Expedite Appeal.17-44210




12/27/2017Docketing StatementFiled Docketing Statement.17-44637




12/27/2017MotionFiled Respondent's Motion for Leave to File Response in Excess of Page/Type Volume Limitation.17-44696




01/05/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-00690




01/12/2018Order/Clerk'sFiled Clerk's Order.  Cause appearing, respondent's motion for leave to file a response in excess pages is granted.  Accordingly, the clerk shall detach and file the reply submitted with respondent's motion.18-01778




01/12/2018MotionFiled Reply to Response to Review-Journal's Motion to Expedite Appeal.18-01780




01/12/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Stayed. This appeal is removed from the settlement program.  Briefing and requesting of transcripts remains suspended pending resolution of respondent's motion to dismiss this appeal.18-01804




01/18/2018Order/ProceduralFiled Order. We grant the motion to expedite this appeal to the following extent. Upon completion of briefing, this appeal shall be expedited to the extent that this court's docket will allow. Transcript Request due: 15 days. Opening Brief and Appendix due: 90 days. fn1 [The settlement judge has filed a report that this appeal is not appropriate for mediation; accordingly, we deny, as moot, the request to remove the appeal from the program.]18-02420




02/13/2018Notice/IncomingFiled Notice of Appearance. (Attorney Micah Echols with Marquis Aurbach Coffing representing appellant.)18-05949




02/13/2018MotionFiled Appellant's Motion for Extension of Time to File Notice of Filing Request for Transcript.18-06012




02/21/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall file the transcript request form received on February 13, 2018.18-06734




02/21/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  6/28/17 and 1/11/2018.  To Court Reporter:  Bill Nelson.18-06736




03/14/2018MotionFiled Appellant's Motion to Consolidate Appeals. Nos. 74604/75095.18-10126




03/19/2018MotionFiled Respondent's Opposition to Motion to Consolidate Appeals. Nos. 74604/75095.18-10580




03/26/2018MotionFiled Appellant's Reply in Support of Motion to Consolidate Appeals. Nos. 74604/75095.18-11644




03/29/2018Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to consolidate the appeals. We deny the motion. Although the cases will not be formally consolidated, they will nonetheless be clustered based on the related subject matter to ensure that the appeals are resolved in a consistent and efficient manner. Nos. 74604/75095.18-12038




04/13/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.18-14269




04/13/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: May 18, 2018.18-14271




05/21/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.18-19204




05/21/2018AppendixFiled Joint Appendix, Volume 1.18-19206




05/21/2018AppendixFiled Joint Appendix, Volume 2.18-19207




05/21/2018MotionFiled Respondent's Notice of Non-Opposition to Motion for Extension of Time to File Opening Brief.18-19240




05/25/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: 5 days.18-20180




06/06/2018BriefFiled Appellant's Opening Brief.18-21464




06/29/2018MotionFiled Respondent's Unopposed Motion for Extension to File Answering Brief.18-24778




07/02/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  August 13, 2018.18-24967




08/13/2018AppendixFiled Appendix to Answering Brief - Volume I.18-31166




08/13/2018AppendixFiled Appendix to Answering Brief - Volume II.18-31167




08/13/2018AppendixFiled Appendix to Answering Brief - Volume III.18-31168




08/14/2018MotionFiled Respondent's Unopposed Motion for Leave to File Answering Brief in Excess of Page/Type Volume Limitation.18-31286




08/21/2018Notice/IncomingFiled Notice of Appearance.  Attorney Kristen T. Gallagher appearing as counsel for The Reporters Committee for the Freedom of the Press and 11 media organizations in support of respondent.18-32292




08/21/2018MotionFiled Amicus Reporters Committee Motion to Associate Counsel (Caitlin Veronica Vogus).18-32293




08/21/2018MotionFiled Motion of the Reporters Committee for the Freedom of the Press and 11 Media Organizations for Leave to File Amici Curiae Brief in Support of Respondent. (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER 10/18/18 ORDER).18-32296




08/21/2018Order/ProceduralFiled Order Denying Motion.  The clerk of this court shall reject the answering brief received on August 14, 2018.  Respondents shall have 15 days from the date of this order to file and serve an answering brief that complies with either the standard page limitation (not more than 30 pages) or type-volume limitation (not more than 14,000 words), and all formatting requirements of NRAP 32.18-32301




08/30/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Response to the Motion of the Reporters Committee for the Freedom of the Press and 11 Media Organizations for Leave to File Amici Curiae Brief in Support of Respondent due: September 13, 2018.18-33882




08/30/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Response to Amicus Reporters Committee's Motion to Associate Counsel due: September 13, 2018.18-33884




09/06/2018BriefFiled Respondent's Answering Brief.18-34735




09/14/2018MotionFiled Appellant's Opposition to Motion of the Reporters Committee for the Freedom of the Press and 11 Media Organizations for Leave to file Amici Curiae Brief in Support of Respondent and Opposition to Motion to Associate Counsel.18-35973




09/14/2018MotionFiled Appellant's Motion to Strike Respondent's Appendix and Motion to Stay Briefing.18-35975




09/21/2018MotionFiled Respondent's Opposition to Motion to Strike Respondent's Appendix and Motion to Stay Briefing.18-37104




09/24/2018MotionFiled Reply in Support of Motion of the Reporters Committee for Freedom of the Press and 11 Media Organizations for Leave to File Amici Curiae Brief in Support of Respondent.18-37125




09/28/2018MotionFiled Appellant's Reply in Support of Motion to Strike Respondent's Appendix and Reply in Support of Motion to Stay Briefing.18-38168




10/15/2018Notice/IncomingFiled Notice of Change of Firm Name. (McLetchie Law, f/k/a McLetchie Shell)18-40329




10/16/2018Notice/IncomingFiled Notice of Change of Address.  Caitlin Vogus, counsel for Amici Curiae.18-40500




10/18/2018Order/ProceduralFiled Order Granting Motion to File Amicus Brief, To Associate Counsel, and Denying Motion to Strike Appendix. We grant the motion filed by Reporters Committee for the Freedom of the Press and 11 media organizations to file an amicus brief in support of respondent. We direct the clerk of this court to detach the amicus brief from the motion filed August 21, 2018, and to file it separately. Reporters Committee for the Freedom of the Press has also filed a motion to associate attorney Caitlin Veronica Vogus, Esq., pursuant to SCR 42. We grant the motion to associate. Ms. Vogus shall be permitted to appear on behalf of amici curiae in this matter. Nevada attorney Kristen T. Gallagher of McDonald Carano LLP shall be responsible for all matters presented by Ms. Vogus in this appeal. Appellant has filed a motion to strike respondent's appendix and to stay briefing pending a decision on the motion to strike. We deny the motion to strike. Appellant's alternative request for leave to file a reply brief of no more than 10,000 words based on responding to both respondent's answering brief and the amicus brief is granted. Appellant's Reply Brief due: 30 days. fn1 [Appellant's motion to stay briefing is denied as moot.]18-40958




10/18/2018BriefFiled Amici Curiae Brief of The Reporters Committee for Freedom of the Press and 11 Media Organizations.18-40960




11/15/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  December 3, 2018.  (SC)18-904455




11/20/2018Notice/IncomingFiled Notice of Appearance of Counsel (Jackie Nichols as counsel for Appellant. (SC)18-905070




12/04/2018BriefFiled Appellant's Reply Brief.  (SC)18-906799




12/04/2018AppendixFiled Appendix to Reply Brief.18-906800




12/04/2018Case Status UpdateBriefing Completed/To Screening.  (SC)


12/24/2018MotionFiled Respondent's Motion for Leave to File Surreply. (SC)18-910246




12/27/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opposition to Motion to File Surreply due:  January 18, 2019.  (SC)18-910673




01/17/2019MotionFiled Appellant's Opposition to Motion for Leave to File Sur-Reply. (SC)19-02773




01/24/2019MotionFiled Respondent's Reply to Opposition for Leave to File Surreply. (SC)19-03798




02/11/2019Order/ProceduralFiled Order Regarding Motion. Respondent has filed a motion for leave to file a sur-reply of no more than 9 pages to the reply brief in this matter. We grant the motion. We therefore direct the clerk of this court to file the sur-reply received via e-filing on December 24, 2018. Appellant's Response due: 7 days. (SC).19-06297




02/11/2019BriefFiled Respondent's Surreply. (SC).19-06302




02/13/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Response to Respondent's Sur-Reply due: March 7, 2019. (SC).19-06946




03/07/2019BriefFiled Appellant's Response to Sur-Reply. (SC)19-10365




05/01/2019Order/ProceduralFiled Order Regarding Oral Argument. Based on this court's review of the briefs filed in this appeal, we elect to consolidate these appeals for purposes of oral argument only, Oral argument will be held before the en banc court on June 3, 2019, at 2:30 p.m. in Las Vegas. Oral argument shall be limited to 30 minutes. Nos. 74604/75095. (SC).19-19123




05/08/2019MotionFiled Appellant's Motion to Postpone Oral Argument Hearing Date and Allow Longer Argument Time. (SC)19-20221




05/14/2019Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion to continue oral argument in this matter and to extend the time for argument to 60 minutes.  The motion is granted.  The oral argument presently scheduled for June 3, 2019, at 2:30 p.m. is vacated.  This matter will be rescheduled for oral argument on July 2, 2019, at 10:00 a.m. in Carson City.  Argument shall be limited to 60 minutes. Nos. 74604/75095. (SC).19-21115




05/16/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, July 2, 2019, at 10:00 a.m. for 60 minutes in Carson City. (SC)19-21610




05/17/2019MotionFiled Respondent's Unopposed Motion to Continue Oral Argument. Nos. 74604/75095. (SC)19-21702




05/30/2019Order/ProceduralFiled Order Granting Motion to Continue Oral Argument.  The oral argument presently scheduled for July 2, 2019, at 10:00 a.m. in Carson City is vacated.  Nos. 74604/75095.  (SC)19-23496




07/16/2019Notice/IncomingFiled Notice of Withdrawal of Counsel (Caitlin Vogus will no longer act as counsel for amici curiae The Reporters Committee for Freedom of the Press). Nos. 74604/75095. (SC)19-30069




08/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 60 minutes on Monday, October 7, 2019 at 1:30 pm. nos. 74604/75095 (SC)19-35587




09/23/2019BriefFiled Appellant's Notice of Supplemental Authorities in Docket No. 74604.  Nos. 74604/75095.  (SC)19-39540




09/23/2019BriefFiled Appellant's Notice of Supplemental Authorities in Docket No. 75095. Nos. 74604/75095. (SC)19-39541




09/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 74604/75095 (SC)19-40224




09/30/2019Notice/IncomingFiled Notice of Appearance for Oral Argument (Margaret A. Mcletchie for Respondent). Nos. 74604/75095. (SC)19-40429




09/30/2019Notice/IncomingFiled Notice of Appearance for Oral Argument (Margaret A. Mcletchie for Respondent). Nos. 74604/75095. (SC)19-40430




10/02/2019Order/ProceduralFiled Voluntary Disclosure.  I believe that I can be fair and impartial in this case, but I wish to disclose as the Chief Deputy District Attorney of the Special Victims Unit, I served as a member of the Clark County Child Death Review Team from the mid-1990s until 2003.  The parties will have until Friday, October 4, 2019, at 5:00 p.m. to file any objection based on my disclosure.  Nos. 74604/75095.  (SC)19-40963




10/03/2019Notice/IncomingFiled Respondent's Response to Appellant's Notice of Supplemental Authorities (Case No. 75095). Nos. 74604/75095. (SC)19-41132




10/07/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court (SC)


01/23/2020Notice/IncomingFiled Notice of Appearance.  Craig R. Anderson, Esq., of the law firm Marquis Aurbach Coffing, is hereby appearing in this matter for Appellant, Clark County Office of the Coroner/Medical Examiner.  Nos. 74604/75095.  (SC)20-03227




02/27/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded (Docket No. 74604; vacated (Docket o. 75095." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Gibbons/Hardesty/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No. 10. EN BANC. Nos. 74604/75095. (SC)20-07837




03/23/2020RemittiturIssued Remittitur. (SC)20-11061




03/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/27/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 1, 2020. Nos. 74604/75095. (SC)20-11061





Combined Case View